Citation Nr: 0419840	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-35 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for tendonitis and osteophytes of the right knee with history 
of fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel






INTRODUCTION

The veteran had active service from June 1983 to March 1990.  
The DD 214 shows an additional 4 years, 6 months and 29 days 
of prior active service; however, these service dates are not 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's right knee disability is currently 
manifested by a 0 to 125 degree range of motion (15 degree 
deficit), discomfort on motion, patellofemoral crepitation on 
range of motion testing, tenderness to palpation about the 
patellofemoral joint and complaints of swelling, pain and 
limitation of motion; X-rays are negative for fractures, 
dislocations and effusions, and show some osteophytes of the 
inferior pole of the patella with normal joint spaces.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for tendonitis and osteophytes of the right knee with history 
of fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In a June 2002 letter, the RO explained the requirements for 
establishing an increased rating for a service-connected 
disability, and explained that it would obtain VA records, as 
well as records from private physicians, other agencies, or 
employment records, if the appellant provided sufficient 
information to request them.  In addition, the October 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Therefore, the Board finds that the RO has provided 
the appellant with all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in June 2002, prior to the July 
2002 rating decision at issue here, such that there is no 
conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b).  Pelegrini, slip op. at 11.
 
In this case, although the June 2002 VCAA letter did not 
specifically advise the veteran to provide all pertinent 
evidence the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The letter specifically identified certain 
evidence that the RO would secure.  The RO also asked the 
veteran to identify any other private, VA or military medical 
treatment, as well as any other information or evidence he 
wanted the RO to secure.  In addition, the letter asked the 
veteran to provide any other additional evidence.  The RO has 
properly pursued obtaining all evidence described by the 
veteran.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, VA examinations, service medical 
and personnel records.  38 U.S.C.A. § 5103A.  
The RO's actions have complied with VA's duty to assist the 
veteran with the development of his claim.  Therefore, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Increased Rating for tendonitis and osteophytes of the right 
knee with history of fracture

The veteran contends that his service-connected tendonitis 
and osteophytes of the right knee with history of fracture is 
more disabling than currently evaluated.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 
(2003). 
  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective  
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003). 
  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  See 
VAOPGCPREC 9-98 (Multiple Ratings for Musculoskeletal 
Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45 and 
4.59).  The knee is considered a major joint.  38 C.F.R. § 
4.45 (2003). 
  
A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

The RO evaluated the veteran's tendonitis and osteophytes of 
the right knee with history of fracture as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003), pursuant to which the severity 
of traumatic arthritis is evaluated.  Diagnostic Code 5010 
states that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003, in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  Diagnostic Code 5003 also provides that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected when such limitation 
of motion is objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Evidence relevant to the current level of severity of the 
veteran's right knee disorder includes the report of a VA 
orthopedic examination conducted in July 2002.  At that 
time, the veteran complained of chronic pain of the right 
knee with occasional episodes of swelling and the inability 
to run.  On physical examination, the examiner noted 0 to 125 
degree range of motion (15 degree deficit), discomfort on 
motion, patellofemoral crepitation on range of motion testing 
and tenderness to palpation about the patellofemoral joint.  
Also of record are VA outpatient treatment notes dated from 
2000 to 2003.  These records reflect ongoing complaints of, 
and treatment for, right knee pain. 

Given the evidence of record, a higher evaluation of 20 
percent is not warranted under Diagnostic Codes 5010-5003 
because the evidence does not demonstrate X-ray evidence 
showing involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  Similarly, given the evidence of record a 
high disability rating would not be warranted under any other 
diagnostic code.  

The Board must, however, consider rating the veteran's 
disability based on other diagnostic codes.  The limitation 
of motion of the knee joint is evaluated under Diagnostic 
Code 5260, pursuant to which the severity of leg flexion is 
evaluated, and DC 5261, pursuant to which the severity of leg 
extension is evaluated.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted when flexion is limited to 
60 degrees.  If flexion is limited to 45 degrees, a 10 
percent rating is warranted.  If flexion is limited to 30 
degrees, a 20 percent rating is warranted.  Finally, if 
flexion is limited to 15 degrees, a 30 percent rating is 
warranted. 
  
A review of the evidence reveals that the veteran's right 
knee flexion has, in all instances, been measured to be well 
in excess of the 45 degrees of limitation needed for a 
minimum compensable 10 percent rating under Diagnostic Code 
5260.  Indeed, it has, in all cases, been in excess of that 
required for the assignment of a noncompensable rating under 
this code.  Thus, no rating greater than 10 percent is 
warranted by the evidence under Diagnostic Code 5260.  See 38 
C.F.R. § 4.7.  
  
The Board has also considered rating the veteran's right knee 
disorder under Diagnostic Code 5261.  Pursuant to this code, 
a noncompensable rating is warranted when extension is 
limited to 5 degrees.  If flexion is limited to 10 degrees, a 
10 
percent rating is warranted. If extension is limited to 15 
degrees, a 20 percent rating is warranted. If extension is 
limited to 20 degrees, a 30 percent rating is warranted.  If 
extension is limited to 30 degrees, a 40 percent rating is 
warranted. Finally, if extension is limited to 45 degrees, a 
50 percent rating is warranted. 
  
A review of the evidence detailed above reveals that the 
veteran's right knee extension has, in every case, been 
measured at a full zero degrees of extension.  As such, a 
rating greater than 10 percent under Diagnostic Code 5261 is 
not warranted by the evidence.  See 38 C.F.R. § 4.7. 
  
Finally, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  In a February 2004 Appellant Brief the 
veteran's representative requested separate evaluations, one 
for arthritis and one for instability of the knee, in 
accordance with VAOPGCPREC 23-97.  However, upon review of 
the evidence, there is no indication that the veteran suffers 
from recurrent subluxation or lateral instability, as 
contemplated by Diagnostic Code 5257.  On the contrary, 
examinations have repeatedly found the veteran's right knee 
to be stable, with no subluxation or instability.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  Thus, rating the veteran's 
disability under Diagnostic Code 5257 is not warranted.  

The Board acknowledges that the veteran has repeatedly 
complained of pain in the right knee on extended use, 
particularly following extensive walking or standing.  In 
this regard, the Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  However, 
the effect of the pain and swelling of the veteran's right 
knee on his functioning has already been taken into 
consideration in granting the veteran a 10 percent disability 
evaluation under DC 5010-5003.  Indeed, the functional loss 
causes by such pain served as the primary basis for this 
rating.  As such, an increased rating based on the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

In conclusion, the Board finds that the preponderance of 
evidence is against a disability rating greater than 10 
percent.  38 C.F.R. § 4.3.  


ORDER

Entitlement to a disability rating greater than 10 percent 
for tendonitis and osteophytes of the right knee with history 
of fracture is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



